  Case: 1:18-cr-00109-TSB Doc #: 89 Filed: 03/25/19 Page: 1 of 1 PAGEID #: 556




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT CINCINNATI
                                                                                    ,    '-   ~    I
                                                                                                       !
UNITED STATES OF AMERICA                                                                i .:- ('
                                                                                           . ·-·
                                                              Case No. 1:18-cr-00109(12)
-vs-

SETH NEZAT

                              ORDER APPOINTING
                 FEDERAL PUBLIC DEFENDER/CJA PANEL ATTORNEY

        Because the above named Defendant has testified under oath or has otherwise satisfied this

Court that he/she: (1) is unable to employ counsel; and (2) does not wish to waive counsel, and

because in the interests of justice so require, it is

        ORDERED that CJA Panel Attorney Ravert J. Clark is appointed to represent the

above named Defendant in this case. The Defendant may be required to contribute to the cost of

this representation depending on circumstances to be determined at a later date.




                                                        Stephanie K. Bowman
                                                        United States Magistrate Judge
